Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
  In paragraph [0023], the square in the term “high□boiling” should be a dash. 
The process in paragraphs [0011], [0014] and [0015] is different from that in pargraph [0029]. Paragraphs [0011]-[0015] teach producing core-shell upconverting nanoparticles by heating a precursor solution comprising at least one rare earth salt, an alkali metal salt or alkaline earth metal salt and a solvent in a microwave reactor, preferably at a temperature of at least 280oC or at least 305oC and preferably flowing through the reactor; combining the precursor solution with the upconverting nanoparticles of the first aspect to produce a nanoparticle mixture and then heating and cooling the nanoparticle mixture. Paragraph [0029] teaches producing core-shell upconverting nanoparticles by combining a precursor solution comprising at least one rare earth salt, an alkali metal salt or alkaline earth metal salt and a solvent with the upconverting nanoparticles of the first aspect to produce a nanoparticle mixture and heating the nanoparticle mixture in a microwave reactor. Thus it is unclear what is the actual process for producing core-shell upconverting nanoparticles, the process in paragraph [0029] or the process in paragraphs [0011]-[0015]. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a fluoride source, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The art teaches that the only upconverting nanoparticles known in the art that comprise a rare earth metal and either an alkali metal or an alkaline earth metal are fluorides of a rare earth metal and either an alkali metal or an alkaline earth metal and the specification only teaches producing upconverting nanoparticles of fluorides of a rare earth metal and either an alkali metal or an alkaline earth metal. The rejected claims do not include a fluoride source and thus the claimed process, as written, would not produce upconverting nanoparticles of fluorides of a rare earth metal and either an alkali metal or an alkaline earth metal. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 16 recite the broad recitation “at least 4”, and the claim also recites “at least 5” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 13 and 14 are indefinite since it is unclear if the phrase “the upconverting nanoparticles” refers to the nanoparticles of claim 1 or the core-shell upconverting nanoparticles produced by the claimed process. 
Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The fluoride source necessary to produce the disclosed upconverting nanoparticles as taught in paragraphs [0023] and [0027] of the specification. It is noted that the only upconverting nanoparticles known in the art that comprise a rare earth metal and either an alkali metal or an alkaline earth metal are fluorides of  a rare earth metal and either an alkali metal or an alkaline earth metal.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: oleic acid.  The specification implies that the presence of oleic acid in a necessary part of the solvent in paragraphs [0004], [0028], and [0034] and the examples in that it controls the size and shape of the produced nanoparticles. 
Claims 12-20 are indefinite as to what are the heating conduction for the claimed step of heating the nanoparticle mixture. 
Allowable Subject Matter
Claims 1-11 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
There is no teaching or suggestion in the art of record of producing upconverting nanoparticles by heating a precursor solution comprising one or more rare earth salts, an alkali metal salt or an alkaline earth salt and a solvent comprising oleic acid and a plasticizer in a microwave reactor to yield a product mixture and then cooling the mixture to yield the upconverting nanoparticles, wherein at least one of the salts contains fluorine or the solution further contains a fluorine source and the plasticizer includes one or both of dioctyl terephthalate or bis(2-ethylhexyl) adipate. The closest art of record of the Egatz-Gomez et al reference which teaches a process similar to that claimed except the taught plasticizer is dibutyl phthalate. There is no teaching or suggestion the art that the taught plasticizer can also include one or both of dioctyl terephthalate or bis(2-ethylhexyl) adipate in addition to dibutyl phthalate or that the taught dibutyl phthalate can be replaced by one or both of dioctyl terephthalate or bis(2-ethylhexyl) adipate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/8/22